ON MOTION FOR REHEARING.
Consideration of the application for rehearing in this cause does not disclose any reason for modification of the decision heretofore rendered. While it scarcely seems there is a necessity for so doing, in disposing of this application for rehearing we take occasion to state that the opinion heretofore rendered in this appeal was an announcement of the law and a construction of the statute as applied to the facts in this particular case. The decision rendered is applicable only to cases wherein the bill of foreclosure had been filed but decree had not been entered prior to the effective date of Act No. 98, Pub. Acts 1933. Application of the statute to cases "hereafter commenced (i. e., after effective date of *Page 568 
act) for the foreclosure of real estate mortgages or deeds of trust" was not before the court for consideration, and our decision should be so construed.
Rehearing denied.
NELSON SHARPE, J., did not sit.